Citation Nr: 1424833	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-44 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

F. Yankey


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to October 1967.  He died in September 2008.  The appellant is his widow.

This matter is on appeal from a January 2010 administrative decision by the Pension Management Center in St. Paul, Minnesota (Pension Center), of the Department of Veterans Affairs (VA).  The appellant testified before the undersigned Veterans Law Judge in May 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant applied for burial benefits in November 2009. She made no allegation at that time that the Veteran's death was not due to service.  The RO denied her application in November 2010.  She submitted a Notice of Disagreement and was issued a Statement of the Case in September 2010.  In her October 2010 substantive appeal (VA Form 9), she alleged that her husband had active service in Vietnam.  Then, during May 2013 personal hearing, the appellant testified that her husband had in-country service in the Republic of Vietnam.  An inference was made that the Veteran's death from a heart disability was related to that service.  

As a presumption of exposure to herbicides agents (Agent Orange) exists for veterans who served in Vietnam, and that there is also a presumption of service connection for certain cardiovascular disabilities due to such exposure, the Board views such statement as a claim for service connection for the cause of the Veteran's death.   The fact that the AOJ issued a supplemental statement of the case that addressed the herbicide exposure question does not mitigate the fact that a formal decision on the cause of death issue was necessary.  The failure to properly adjudicate the cause of death claim is a breach of the appellant's due process rights.

Because the appellant's claim for burial benefits is inextricably intertwined with her cause of death claim, it is appropriate to defer consideration of the burial benefits claim pending adjudication of the cause of death claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake all necessary and appropriate action to decide the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  This includes providing the appellant with VCAA notice of how to substantiate her claim.  This notice should include instructions on how VA will assist in acquiring evidence, including the Veteran's post-service medical records. 

The RO must then adjudicate this claim. 

2. Once the RO has decided the appellant's claim of entitlement to service connection for the cause of the Veteran's death, readjudicate her claim for burial benefits in light of any newly acquired evidence. [Should the cause of death claim be denied it is suggested that readjudication of the burial benefits claim wait until the applicable appeal period has expired.] 

If the benefits sought remain denied, issue the appellant and her representative a Supplemental Statement of the Case and afford her a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

